EXHIBIT 10.4

 

ROSENTHAL & ROSENTHAL, INC.

 

Financing Agreement

 

AGREEMENT dated November 6, 2013 between Dataram Corporation (“Borrower”), a
corporation duly organized and presently existing in good standing under the
laws of the State of New Jersey whose chief executive office is at 777 Alexander
Road, Suite 100, Princeton, NJ 08540, and ROSENTHAL & ROSENTHAL, INC.
(“Lender”), a New York corporation with an address at 1370 Broadway, New York NY
10018.

 

Borrower desires to obtain loans and other financial accommodations from Lender
on a revolving basis upon the security of the Collateral (as herein defined).
Now, therefore, Borrower and Lender agree as follows.

 

1.     DEFINITIONS

 

As used in this Agreement, these terms shall have the following meanings which
shall be applicable to both the singular and plural forms of such terms.

 

1.1.     “Account Debtor” shall mean the account debtor with respect to a
Receivable and any other person who is obligated on such Receivable.

1.2.      “Affiliate” of a party shall mean any entity controlling, controlled
by, or under common control with, the party, and the term “controlling” and such
variations thereof shall mean ownership of a majority of the voting power of a
party.

1.3.      “Business Day” shall mean any day other than a Saturday, Sunday or
legal holiday which commercial banks in the State of New York are authorized or
required to close under the laws of the State of New York.

1.4.     “Closing Date” shall mean the date set forth in the first paragraph of
this Agreement.     

1.5.     “Collateral” shall have the meaning given in Section 4.1 hereof.

1.6.      “Collateral Documents” shall mean any and all security agreements,
deposit account control agreements, mortgages and other documents executed and
delivered to Lender to secure the Obligations.

1.7.     “Current Assets” shall mean, at a particular date, cash, accounts and
inventory of Borrower providing however, that such amounts shall not include any
amounts for any indebtedness owing by any Affiliate to Borrower.

1.8.      “Current Liabilities” shall mean, at a particular date, all amounts
which would, in conformity with GAAP, be included under current liabilities on a
balance sheet of Borrower, as at such date, but in any event including, without
duplications, the amounts of (a) all indebtedness payable on demand, or at the
option of the person or entity to whom such indebtedness is owed, not more than
twelve (12) months after such date, (b) any payments in respect of any
indebtedness (whether installment, serial maturity, sinking fund payment or
otherwise) required to be made not more than twelve (12) months after such date,
(c) all reserves in respect of liabilities or indebtedness payable on demand or,
at the option of the person or entity to whom such indebtedness is owed, not
more than twelve (12) months after such date, the validity which is not
contested to such date, (d) all accruals for federal or other taxes measured by
income payable within twelve (12) months of such date and (e) all outstanding
indebtedness to Lender

Dataram Financing Agmt

1

 

1.9.      “Default” shall have the meaning provided in Section 8.1 hereof.

1.10.      “Effective Rate” shall have the meaning provided in Section 3.1
hereof.

1.11.      “Eligible Receivables” shall mean Receivables created by Borrower in
the ordinary course of its business which have been validly assigned to Lender
and in which Lender holds a perfected security interest pursuant to the terms
hereof ranking prior to and free and clear of all interests, claims, and rights
of others and which are and at all times shall continue to be acceptable to
Lender in all other respects. Standards of eligibility may be fixed and revised
from time to time solely by Lender in its exclusive judgment. In determining
eligibility Lender may, but need not, rely on ageings, reports and schedules of
Receivables furnished by Borrower, but reliance thereon by Lender from time to
time shall not be deemed to limit Lender's right to revise standards of
eligibility at any time. In general, a Receivable shall not be deemed eligible
unless the Receivable complies with the Minimum Receivable Eligibility
Requirements and the Account Debtor on such Receivable is and at all times
continues to be acceptable to Lender and unless each Receivable complies in all
respects with the representations, covenants and warranties hereinafter set
forth and in the event such Receivable arises from the sale of goods meet all
standards imposed by any governmental agency or authority.

1.12.     “Equipment” shall mean equipment as defined in Article 9 of the UCC.

1.13.     “ERISA” shall mean the Employee Retirement Income Security Act.

1.14.     “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the elements and pronouncements of
the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied.

1.15.     “Inventory” shall mean inventory as defined in Article 9 of the UCC.

1.16.      “Lease” and “Leased Premises” shall have the meanings given in
Section 8.1 hereof.

1.17.      “Loan Account” shall mean the Loan Account as described in Section
2.2 hereof.

1.18.      “Loan Documents” shall mean, collectively, this Agreement, the
Collateral Documents, and each validity guaranty, or other guaranty, if any,
certificate, agreement, or document executed by Borrower and delivered to Lender
in connection with the foregoing.

1.19.      “Margin” shall mean three and one quarter percent (3.25%) per annum.

1.20.      “Maximum Credit Facility” shall mean $3,500,000.

1.21.      “Maximum Rate” shall have the meaning provided in Section 9.2 hereof.

1.22.      “Minimum Receivable Eligibility Requirements” shall have the meaning
given in Section 2.3 hereof.

1.23.      “Net Amount of Eligible Receivables” shall mean the gross amount of
Eligible Receivables less sales, excise or similar taxes, returns, discounts,
claims, credits and allowances of any nature at any time issued, owing, granted,
outstanding or claimed, and less (without duplication) all amounts payable by
any Account Debtor on Eligible Receivables if any Eligible Receivable of such
Account Debtor is unpaid more than ninety (90) days following its invoice date.

Dataram Financing Agmt

2

 

1.24.      “Obligations” shall mean all obligations, liabilities and
indebtedness of Borrower to Lender or an Affiliate of Lender, however evidenced,
arising under this Agreement, any other Loan Document (whether by reason of
extension of credit, guaranty, indemnity or otherwise), or under any other or
supplemental financing provided to Borrower by Lender or an Affiliate of Lender,
or independent hereof or thereof, whether now existing or incurred from time to
time hereafter and whether before or after termination hereof, absolute or
contingent, joint or several, matured or unmatured, direct or indirect, primary
or secondary, liquidated or unliquidated, and whether arising directly or
acquired from others (whether acquired outright, by assignment unconditionally
or as collateral security from another and including participations or interest
of Lender in obligations of Borrower to others), and including (without
limitation) all of Lender's charges, commissions, fees, interest, expenses,
costs and attorneys' fees chargeable to Borrower in connection therewith.

1.25.      “Over-advance” shall mean any portion of all loans and advances which
on any day exceeds the Receivable Availability.

1.26.      “Permitted Liens” means the liens of Lender granted under the Loan
Documents and any other liens, if any, described on the attached Exhibit A.

1.27.      “Person” shall mean any person, firm, corporation, partnership,
limited liability company, association, company, trust, estate, custodian,
nominee or other individual or entity.

1.28.      “Prime Rate” shall mean the prime rate from time to time publicly
announced in New York City by JPMorgan Chase Bank.

1.29.      “Receivables” shall mean all obligations to Borrower for the payment
of money arising out of the sale of goods by Borrower, now existing or hereafter
arising, however evidenced, including all accounts, contract rights, general
intangibles, documents, chattel paper and instruments (as each of such terms is
defined in the UCC).

1.30.      “Receivable Availability” shall have the meaning specified in Section
2.1 hereof.

1.31.     “Tangible Net Worth” shall mean, at a particular date (a) the
aggregate amount of all assets of Borrower as may be properly classified as such
in accordance with GAAP consistently applied excluding such other assets as are
properly classified as intangible assets under GAAP, less (b) the aggregate
amount of all liabilities of Borrower (excluding subordinated liabilities to
Lender) determined in accordance with GAAP.

1.32.     “Working Capital” shall mean the excess, if any, of Current Assets
less Current Liabilities.

1.33.     “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York, provided, however, that in the event by reason of
mandatory provisions of law, any of the attachment, perfection, or priority of
Lender’s security interest in any of the Collateral is governed by the Uniform
Commercial Code as in effect in any jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.     

 

2.     LOANS; Eligibility of Receivables

 

Lender shall, in its discretion, make loans to Borrower from time to time, at
Borrower's request, which loans in the aggregate shall not exceed the lesser of
(A) the Maximum Credit Facility; or (B) the Receivable Availability, equal to
(x) up to ninety percent (90%) of the Net Amount of Eligible Receivables arising
out of sales made to customers located in the United States of America and
Canada; and (y) up to the lesser of (i) fifty percent (50%) of the Net Amount of
Eligible Receivables arising out of sales to customers located outside the
United States of America and Canada which are subject to a credit insurance
policy assigned and satisfactory to us, issued by an insurer satisfactory to us;
or (ii) $500,000, minus such reserves as Lender may deem, in its sole
discretion, to be necessary from time to time.

Dataram Financing Agmt

3

 

2.1.      The making of any loan in excess of the percentages set forth above
shall not be deemed to modify such percentages or create any obligation to make
any further such loan. All loans (and all other amounts chargeable to Borrower
under this Agreement or any supplement hereto) shall be charged to a Loan
Account in Borrower's name on Lender's books. Lender shall render to Borrower
each month a statement of the Loan Account (and all credits and charges thereto)
which shall be considered correct and accepted by Borrower and conclusively
binding upon Borrower as an account stated except to the extent that Lender
receives a written notice by registered mail of Borrower's exceptions within
thirty (30) days after such statement has been rendered to Borrower.

2.2.     A Receivable meets the Minimum Receivable Eligibility Requirements if
NumberDefault \l 1 \s 11) the Receivable arose from bona fide completed
transactions and has not remained unpaid for more than the number of days after
the invoice date set forth in Section 1.23, the amount of the Receivable
reported to Lender is absolutely owing to Borrower and payment is not
conditional or contingent, (such as consignments, guaranteed sales or right of
return or other similar terms NumberDefault2) the Receivable did not arise from
progress billings, retainages or bill and hold sales; NumberDefault3) there are
no contra relationships, setoffs, counterclaims or disputes existing with
respect thereto and there are no other facts existing or threatened which would
impair or delay the collectibility of all or any portion thereof;
NumberDefault4) the goods giving rise thereto were not at the time of the sale
subject to any liens except those permitted in this Agreement; NumberDefault5)
the Account Debtor is not an Affiliate of Borrower; NumberDefault6) there has
been compliance with the Assignment of Claims Act or similar State or local law,
if applicable, if the Account Debtor is the United States or any domestic
governmental unit; NumberDefault7) Borrower has delivered to Lender such
documents as Lender may have requested pursuant to Section 4.2 hereof in
connection with such Receivable and Lender shall have received verifications of
such Receivable, satisfactory to it, if sent to the Account Debtor or any other
obligors or any bailees; NumberDefault8) there are no facts existing or
threatened which might result in any adverse change in the Account Debtor's
financial condition; NumberDefault9) not more than 50% of the Receivables of the
Account Debtor or its Affiliates owed to Borrower are more than 90 days past
their invoice date; NumberDefault10) the total indebtedness to Borrower of the
Account Debtor does not exceed the amount of any customer credit limits as
established from time to time on notice to Borrower; NumberDefault11) the
Account Debtor is deemed creditworthy at all times by Lender; and
NumberDefault12) all representations and warranties in this Agreement or any
other Loan Document with respect to such Receivable are true and correct.

 

3.     LENDER'S CHARGES

 

3.1.      Borrower agrees to pay to Lender each month interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) (a) on that
portion of the average daily balances in the Loan Account during the preceding
month that does not exceed the sum of the Receivable Availability, at a rate per
annum equal to the Prime Rate plus the Margin (the “Effective Rate”); and (b) on
the amount of Over-advances, if any, at a rate of 3% per annum in excess of the
Effective Rate. Any change in the effective interest rates due to a change in
the Prime Rate shall take effect on the date of such change in the Prime Rate
provided, that, with respect to Lender’s charges, no decrease in the Prime Rate
below 4% per annum shall be given any effect.

3.2.      Borrower shall pay to Lender a facility fee payable on the Closing
Date in the amount of 1.25% of the Maximum Credit Facility and on the
anniversary of such date in each succeeding year, in the amount of 1% of the
Maximum Credit Facility.

3.3.      Borrower shall pay to Lender monthly an administration fee of $1,000
payable in arrears on the first day of each month with respect to the prior
month for the stated term of this Agreement.

Dataram Financing Agmt

4

 

3.4.      A statement of all of Lender's charges shall accompany each monthly
statement of the Loan Account and such charges shall be payable by Borrower
within five (5) business days after receipt of such statement. In lieu of the
separate payment of charges, Lender at its option, shall have the right to debit
the amount of such charges to Borrower's Loan Account, which charges shall be
deemed to be first paid by amounts subsequently credited to the Loan Account.
Borrower agrees that the minimum charges payable by Borrower to Lender each
month under Section 3.1 hereof shall be $5,000. As more fully provided in
Section 9.2 hereof, in no event shall the interest charges hereunder exceed the
Maximum Rate.

 

4.     SECURITY INTEREST IN COLLATERAL

 

4.1.      As security for the prompt performance, observance and payment in full
of all of the Obligations, Borrower grants to Lender a security interest in, a
continuing lien upon and a right of setoff against, and Borrower hereby assigns,
transfers, pledges and sets over to Lender (collectively, including any other
assets of Borrower in which Lender may be granted a security interest under any
Loan Document, the “Collateral”): (i) all Receivables (whether or not Eligible
Receivables and whether or not specifically listed on any schedules, assignments
or reports furnished to Lender) (ii) all of Borrower's property, and the
proceeds thereof, now or hereafter held or received by or in transit to Lender
or held by others for Lender's account, including any and all deposits,
balances, sums and credits of Borrower with, and any and all claims of Borrower
against, Lender, at any time existing, (iii) all credit insurance policies, and
all other insurance and all guarantees relating to the Receivables or other
Collateral, (iv) all books, records and other general intangibles evidencing or
relating to Receivables or other Collateral and the computer hardware and
software and media containing such books and records; all deposits, or other
security for the obligation of any person under or relating to Receivables, all
of the Borrower's rights and remedies of whatever kind or nature it may hold or
acquire for the purpose of securing or enforcing Receivables; all right, title
and interest of the Borrower in and to all goods relating to, or which by sale
have resulted in, Receivables, including goods returned by or reclaimed or
repossessed from Account Debtors and all goods described in copies of invoices
delivered by Borrower to Lender; all rights of stoppage in transit, replevin,
repossession and reclamation and all other rights and remedies of an unpaid
vendor or lienor, and all proceeds of any Letter of Credit naming Borrower as
beneficiary and which provides for, guarantees or assures the payment of any
Receivable; (v) all accounts, instruments, chattel paper, documents, general
intangibles, deposit accounts, investment property and letter of credit rights,
whether or not arising out of the sale of goods or rendition of services, and
including choses in action, causes of action, tax refunds (and claims), and
reversions from terminated pension plans; (vi) all of Borrower’s Inventory and
Equipment; and (vii) all proceeds of such Collateral, in any form, including
cash, non-cash items, checks, notes, drafts and other instruments for the
payment of money. Such security interest in favor of Lender shall continue
during the term of this Agreement and until indefeasible payment in full of all
Obligations, whether or not this Agreement shall have sooner terminated.

 

4.2.      At Lender's request, Borrower will provide Lender with confirmatory
assignment schedules in form satisfactory to Lender, copies of customers'
invoices, evidence of shipment or delivery, and such further information as
Lender may require. Borrower will take any and all steps and observe such
formalities as Lender may request from time to time to create and maintain in
Lender's favor a valid and first lien upon, security interest in and pledge of
all of Borrower's Receivables and all other Collateral, including executing all
documents that may be requested by Lender to maintain such security interest in
and pledge of the Collateral. Borrower hereby authorizes Lender to file any
Financing Statements under the UCC, and renewals and amendments thereof, naming
Borrower as debtor, that are necessary to perfect and maintain the perfection of
Lender’s security interest in the Collateral. Borrower agrees to take all steps
necessary to allow Lender to comply with any Federal or state statute, which, in
Lender’s judgment, if not complied with, might afford to any Person an interest
in the Collateral that would be superior to Lender’s security interest in the
Collateral.

Dataram Financing Agmt

5

 

5.     CUSTODY AND INSPECTION OF COLLATERAL AND RECORDS; COLLECTION AND HANDLING
OF COLLATERAL

 

5.1.      Borrower shall instruct all customers to remit payments on Receivables
to a lockbox controlled by Lender and maintained at Borrower’s expense. Borrower
will, at its own expense and on Lender's behalf, collect as Lender's property
and in trust for Lender all payments and prepayments on Receivables which for
any reason are not remitted by customers to the lockbox, and shall not commingle
such collections with Borrower's own funds. As to all moneys so collected,
including all prepayments by customers, Borrower shall on the day received remit
all such collections to Lender in the form received by depositing such
collections into an account of Lender specified by Lender and maintained at
Borrower’s expense. All amounts collected on Receivables when received by Lender
shall be credited to Borrower's Loan Account, adding one (1) Business Day for
collection and clearance of remittances sent by wire transfer and three (3)
Business Days for collection and clearance of all other remittances. Such
credits shall be conditional upon final payment to Lender. Nothing contained in
this Section 5.1, or otherwise in this Agreement, shall be deemed to limit
Lender's rights and powers pursuant to Section 7 of this Agreement.

5.2.      All records, ledger sheets, correspondence, contracts, documentation
and computer hardware and software and media relating to or evidencing
Receivables or containing information relating to the Receivables shall, until
delivered to Lender or removed by Lender from Borrower's premises, be kept on
Borrower's premises, without cost to Lender, in appropriate containers in safe
places. Lender shall at all reasonable times have full access to and the right
to examine and make copies of Borrower's books and records, and shall have full
access to Borrower’s computer information systems, to confirm and verify all
Receivables assigned to Lender and to do whatever else Lender deems necessary to
protect its interest. Lender may at any time remove from Borrower's premises, or
require Borrower to deliver any contracts, documentation, files and records
relating to Receivables, and any computer hardware, software and media
containing information relating to the Receivables or Lender may, without cost
or expense to Lender, use such of Borrower's personnel, supplies, computer
information systems and space at Borrower's places of business as may be
reasonably necessary for collection of Receivables.

 

5.3.      Borrower will immediately upon obtaining knowledge thereof report to
Lender all reclaimed, repossessed or returned merchandise, Account Debtor claims
and any other matter affecting the value, enforceability or collectibility of
Receivables. Any merchandise reclaimed or repossessed by or returned to Borrower
will, at the cost and expense of Borrower, be set aside marked with the name of
the Lender and will be held by Borrower for the account of Lender and subject to
Lender's security interest. All claims and disputes relating to Receivables are
to be promptly adjusted by Borrower with the prior approval of Lender and within
a reasonable time, at its own cost and expense. Lender may, at its option,
settle, adjust or compromise claims and disputes relating to Receivables which
are not adjusted by Borrower within a reasonable time. Following the occurrence
of a Default, Lender may, at its option, revoke Borrower’s authority to settle
or adjust disputes or to further communicate with Account Debtors.

 

5.4.      Borrower shall reimburse Lender on demand for all costs of collection
incurred by Lender in efforts to enforce payment of Receivables, recovery of or
realization upon any other Collateral, including attorneys' fees and the fees
and commissions of collection agencies. All and any fees, costs and expenses, of
whatever kind and nature, including taxes of any kind, which Lender may incur in
filing public notices, obtaining appraisals of the Collateral, and the
reasonable charges of any attorney whom Lender may engage in preparing and
filing documents, making title or lien examinations and rendering opinion
letters, as well as all fees, costs and expenses incurred by Lender (including
all reasonable attorneys' fees and including Lender's out of pocket expenses

Dataram Financing Agmt

6

 

in conducting periodic field examinations of Borrower and the Collateral plus
Lender's prevailing per diem charge for each of its examiners in the field and
office, now $850 per person per day), in administering this Agreement,
protecting, preserving, enforcing or foreclosing any security interests or
rights granted to Lender hereunder, whether through judicial proceedings or
otherwise (including advertising costs), enforcing or collecting the
Receivables, recovery of or realization upon any other Collateral, or in
defending or prosecuting any actions or proceedings arising out of or related to
its transactions with Borrower, including actions or proceedings that may
involve any person asserting a priority or claim with respect to the Collateral,
shall be borne and paid for by Borrower on demand, shall constitute part of the
Obligations and may at Lender's option be charged to Borrower's Loan Account.
Borrower’s obligations under this section shall survive termination of this
Agreement for any reason.

 

6.     REPRESENTATIONS, COVENANTS AND WARRANTIES

 

     As an inducement to Lender to enter into this Agreement, Borrower
represents, covenants and warrants (which shall survive the execution and
delivery of this Agreement) that:

 

6.1.      Borrower is and at all times during the term of this Agreement shall
be a corporation duly organized and presently existing in good standing under
the laws of the State of New Jersey and is and at all times during the term of
this Agreement shall be duly qualified and existing in good standing in every
other state in which the nature of Borrower's business requires it to be
qualified. Borrower is not aware, and will upon becoming aware promptly notify
Lender, of any person organizing under its name in another state.

 

6.2.      The execution, delivery and performance of this Agreement are within
the corporate powers of Borrower, have been duly authorized by appropriate
corporate action and are not in contravention of the terms of Borrower's charter
or by-laws or of any indenture, agreement or undertaking to which Borrower is a
party or by which it may be bound. Borrower is not now the subject of any
pending governmental investigation or proceeding or of any insolvency
proceeding. No receiver or custodian has been appointed for any of the property
of Borrower. No consent, approval or authorization of any person, including
stockholders of Borrower or any governmental or regulatory authority, that has
not been obtained, is required in connection with the execution, delivery and
performance by Borrower of this Agreement. Borrower warrants that all financial
statements and other reports provided to Lender prior to the Closing Date are
true and correct in all material respects.

6.3.     Except as set forth on Schedule 6.3, there are no pending suits,
Federal or state tax liens, or judgment liens against Borrower or affecting its
assets, except for Permitted Liens. No assets of Borrower are subject to any
liens or encumbrances except for Permitted Liens. Borrower has no employee
benefit plans subject to ERISA that have accumulated funding deficiencies or
liquidity shortfalls as defined and calculated under ERISA or with respect to
which Borrower presently has withdrawal liability.

 

6.4.      Borrower is and shall be, with respect to all Inventory, Equipment,
intellectual property collateral, cash collateral and other Collateral, the
owner thereof free from any lien, security interest or encumbrance of any kind,
except for Permitted Liens. No Receivable or any other Collateral has been or
shall hereafter be assigned, pledged or transferred to any person other than the
Lender or in any way encumbered or subject to a security interest except to
Lender, and except for Permitted Liens, and Borrower shall defend the same
against the claims of all persons.

Dataram Financing Agmt

7

 

6.5.      Borrower's books and records relating to the Receivables are
maintained at the office referred to below. Except as otherwise stated below,
the principal executive office of Borrower is located at such address and has
been so located on a continuous basis for not less than six months. Borrower
shall not change such location without Lender's prior written consent, and, upon
making any such change, Lender shall be authorized to file any additional
financing statements or other documents or notices which may be necessary under
the UCC or other applicable law and Borrower shall execute and deliver to Lender
any such documents requiring Borrower’s signature, failing which Lender shall be
authorized to sign such documents on behalf of Borrower as Borrower’s
attorney-in-fact. The listing of offices on Schedule 6.5 hereto represents all
of Borrower’s places of business. Borrower shall notify Lender of the existence
of any additional places of business within five (5) Business Days after any
such place of business is established.

6.6.      All loans and advances requested by Borrower under this Agreement
shall be used for the general corporate and business purposes of Borrower and in
no event shall Borrower request Lender to remit a loan or advance to an account
of Borrower that is used for the specific purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board; or to the extent that any loans and advances requested by Borrower under
this Agreement shall be used for paying wages of the employees of Borrower,
Borrower hereby represents and warrants that it shall withhold .and pay over to
the applicable tax authorities any amount thereof as it shall be so required by
applicable law.

 

6.7.      Borrower shall maintain its shipping forms, invoices and other related
documents in a form satisfactory to Lender and shall maintain its books, records
and accounts in accordance with sound accounting practice. Borrower shall
furnish to Lender accounts receivable agings, accounts receivable roll forward
reports (in the form attached hereto as Exhibit B) and reconciliations of
accounts receivable collateral and the loan balance on the monthly statements
provided by Lender to Borrower’s records and inventory designations, monthly,
not later than the 10th of each month, covering the previous month. Borrower
shall furnish to Lender such other information regarding the business affairs
and financial condition of Borrower as Lender may, from time to time, reasonably
request, including (a) audited financial statements as at the end of and for
each fiscal year of Borrower, as soon as practical and in any event within
ninety (90) days after the end of each such fiscal year, in such detail and
scope as Lender may require including a balance sheet, a statement of income, a
statement of cash flows and notes, prepared by independent Certified Public
Accountants acceptable to Lender; and concurrently with such financial
statements, a written statement signed by such independent public accountants to
the effect that, (i) in making the examination necessary for their opinion of
such financial statements, they have not obtained any knowledge of the existence
of any Default, or (ii) if such independent public accountants shall have
obtained from such examination any such knowledge, they shall disclose in such
written statement the Default and the nature thereof, (b) financial statements
prepared internally as at the end of and for each fiscal quarterly period of
Borrower, as soon as practical and in any event within forty-five (45) days
after the end of each such fiscal quarter of Borrower, in such detail and scope
as Lender may require including without limitation, a balance sheet, a statement
of income, a statement of cash flows and notes, certified by the Chief Financial
Officer of Borrower (“CFO”); and concurrently with such financial statements, a
written statement signed by the CFO to the effect that, (i) CFO has not obtained
any knowledge of the existence of any Default, or (ii) if such CFO has obtained
from such examination any such knowledge, such CFO shall disclose in such
written statement the Default and the nature thereof. All such statements and
information shall fairly present the financial condition of Borrower, and the
results of its operations as of the dates and for the periods, for which the
same are furnished.

Dataram Financing Agmt

8

 

6.8.      Borrower shall duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets prior to the date on which penalties attach thereto. Borrower shall be
liable for any tax (excluding a tax imposed on the overall net income of Lender)
imposed upon any transaction under this Agreement or giving rise to the
Receivables or which Lender may be required to withhold or pay for any reason
and Borrower agrees to indemnify and hold Lender harmless with respect thereto,
and to repay Lender on demand the amount thereof. Until paid by Borrower,
Borrower’s liability under this paragraph shall be added to the Obligations
secured hereunder, and may at Lender's option be charged to Borrower's Loan
Account but shall nonetheless be independent hereof and continue notwithstanding
any termination hereof.

 

6.9.      With respect to each Receivable, Borrower hereby represents and
warrants that: each Receivable represents a valid and legally enforceable
indebtedness based upon an actual and bona fide sale and delivery of property in
the ordinary course of Borrower's business which has been completed and finally
accepted by the Account Debtor and for which the Account Debtor is
unconditionally liable to make payment of the amount stated in each invoice,
document or instrument evidencing the Receivable in accordance with the terms
thereof, without offset, defense or counterclaim; each Receivable will be paid
in full at maturity; no Receivables have arisen from sales on bill and hold
terms; all statements made and all unpaid balances appearing in any invoices,
documents, instruments and statements of account describing or evidencing the
Receivables are true and correct and are in all respects what they purport to be
and all signatures and endorsements that appear thereon are genuine and all
signatories and endorsers have full capacity to contract; the Account Debtor
owing the Receivable and each guarantor, endorser or surety of such Receivable
is solvent and financially able to pay in full the Receivable when it matures;
and all recording, filing and other requirements of giving public notice under
any applicable law have been duly complied with.

 

6.10.      Borrower shall until payment in full of all Obligations to Lender and
termination of this Agreement cause to be maintained at the end of each of its
fiscal quarters, Tangible Net Worth in an amount not less than $0 and Working
Capital of not less than $0.

 

6.11.      Prior to the making of any loans hereunder: NumberDefault \l 1 \s 11)
Lender shall have received an opinion of Borrower’s counsel in the form, and as
to the matters, required by Lender; NumberDefault2) Lender shall have received
Goodstanding Certificates and other certifications with respect to Borrower and
any other Person liable on the Obligations from such governmental authorities as
Lender shall require; NumberDefault3) Lender or its agents shall have completed
such examinations and appraisals of the Collateral and such searches with regard
to Borrower and its assets, as Lender shall require, all at Borrower’s expense;
NumberDefault4) Lender shall have received a payoff letter duly executed and
delivered by Crestmark Bank and Borrower or other evidence of such termination
in form and substance satisfactory to Lender, and any other evidence Lender may
require that on the Closing Date there shall be no Liens on the Collateral other
than Permitted Liens; NumberDefault5) a lockbox or deposit account complying
with Section 5.1 shall have been established which is satisfactory to Lender;
NumberDefault6) Lender shall have received evidence, in form satisfactory to
Lender, that Borrower has obtained such insurance policies, in such form, with
such issuers and covering such risks, as Lender shall require, with
endorsements, naming Lender as loss payee, that are acceptable to Lender; and
NumberDefault7) the Receivable Availability shall be in an amount equal to or
greater than $200,000 plus the sum of all amounts required to be disbursed at
closing for the purpose of paying Lender’s expenses chargeable to Borrower
hereunder and all amounts required to be paid to creditors to induce them to
release any liens in the Collateral that are not Permitted Liens.

 

6.12.      During the term of this Agreement, Borrower shall not make any sales
to customers by accepting a credit card issued to such customers unless Borrower
has prior thereto entered into a merchant agreement with a processor, relating
to sales made using such credit card, on terms that are acceptable to Lender,
and such processor has agreed to remit the proceeds of such sales to an account
of Borrower with respect to which Lender has control in accordance with Section
9-104 of the UCC.

Dataram Financing Agmt

9

 

6.13.      Attached as Exhibit C is a listing of all of Borrower’s patents,
trademarks and copyrights. So long as any Obligations remain outstanding, Lender
is hereby irrevocably authorized to use any of Borrower’s patents, trademarks
and copyrights for the purpose of enforcing Lender’s security interest in the
Collateral and disposing of any of the Collateral.

     

6.14.      So long as any Obligations remain outstanding, Borrower shall (i)
advise Lender of the existence of any commercial tort claims in favor of
Borrower, which advice shall be given to Lender in writing no later than ten
(10) Business Days after Borrower becomes aware of existence of such a claim in
its favor; (ii) within five (5) Business Days after Lender’s request therefor,
provide Lender with a listing of all deposit accounts and securities accounts
maintained by Borrower and a listing of all letters of credit issued and
outstanding in favor of Borrower as beneficiary and, if requested by Lender,
arrange for the execution by each depository bank and financial intermediary of
a control agreement in Lender’s favor with respect to such accounts, and by each
letter of credit issuer of a consent to an assignment of the proceeds of such
letter of credit to Lender, in each case in form and content satisfactory to
Lender; (iii) maintain in effect in favor of Lender, agreements (in form
satisfactory to Lender) executed by the landlords of Borrower’s places of
business and the bailees of its property, pursuant to which Lender is granted
access to such places of business and such bailees are directed to honor
Lender’s instructions with respect to the disposition of such property.

     

6.15.      Until indefeasible payment in full of the Obligations, Borrower shall
not (i) make any loans to officers, directors, shareholders or Affiliates; (ii)
engage in any other transactions with Affiliates except on terms similar to
those that would be in effect in transactions between unrelated parties (iii)
incur or repay indebtedness for borrowed money or guaranty the obligations of
Affiliates or other Persons; (iv) sell, transfer or otherwise dispose of any
assets except for sales of Inventory in the normal course; (v) declare any
dividends, redeem or repurchase any stock, or make any other distributions in
respect of its stock; or (vi) enter into any agreements to buy or sell goods on
consignment terms; or (vi) merge with or into any entity or undergo any other
restructuring or reorganization including reorganizations that would result in
Borrower being organized under the laws of a state other than New Jersey.

6.16.     Borrower shall not (i) conduct any business or engage in any
transaction or dealing with any Blocked Person (as hereafter defined), including
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person; (ii) deal in, or otherwise engage in any
transaction relating to any property or interests in property blocked pursuant
to Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224, the USA Patriot Act or any other Anti-Terrorism Law. Borrower shall
deliver to Lender any certification or other evidence requested from time to
time by Lender in its sole discretion, confirming Borrower’s compliance with
this Section. Borrower is not in violation of any Anti-Terrorism Law and
Borrower is not a Person (a “Blocked Person”) that (a) is listed in the annex
to, or is otherwise subject to the provisions of, Executive Order No. 13224; (b)
is owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224; (c) any financial institution is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224; (e) is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or is affiliated or associated with a person
or entity listed above; (f) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

Dataram Financing Agmt

10

 

For purposes of this Section 6.16, (i) “Anti-Terrorism Laws” shall mean any
laws, regulations, rules, orders and directives relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Law administered by the
United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing laws, regulations, rules, orders and directives may from time to
time be amended, renewed, extended, or replaced); (ii) “Executive Order No.
13224” shall mean Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced; and (iii) “USA Patriot Act” shall mean the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or shall hereafter be, renewed, extended, amended or replaced.

     6.18     Borrower shall deliver to Lender within five (5) Business Days of
any of Borrower’s senior officers obtaining knowledge of any condition or event
which constitutes, or might reasonably be expected to constitute, a Default or
that any Person has given notice to Borrower or any Affiliates of Borrower or
taken any other action with respect to a claimed Default, Borrower shall deliver
to Lender an officer’s certificate describing the same and the period of
existence thereof and specifying what action Borrower has taken, are taking and
propose to take with respect thereto

     

7.     SPECIFIC POWERS OF LENDER

 

7.1.      Borrower hereby constitutes Lender or its agent, or any other person
whom Lender may designate, as Borrower's attorney, at Borrower's own cost and
expense to exercise at any time all or any of the following powers which, being
coupled with an interest, shall be irrevocable until all Obligations have been
paid in full: (a) to receive, take, endorse, assign, deliver, accept and
deposit, in Lender's or Borrower's name, any and all checks, notes, drafts,
remittances and other instruments and documents relating to Receivables and
proceeds thereof; (b) to receive, open and dispose of all mail addressed to
Borrower and to notify postal authorities to change the address for delivery
thereof to such address as Lender may designate; (c) to transmit to Account
Debtors indebted on Receivables notice of Lender's interest therein and to
request from such Account Debtors at any time, in Borrower's name or in Lender's
or that of Lender's designee, information concerning the Receivables and the
amounts owing thereon; (d) to notify Account Debtors to make payment directly to
Lender; and (e) to take or bring, in Borrower's name or Lender's, all steps,
actions, suits or proceedings deemed by Lender necessary or desirable to effect
collection of the Receivables. In addition, to the extent permitted by law,
Lender may file one or more financing statements, naming Borrower as debtor and
Lender as secured party and indicating therein the types or describing the items
of Collateral. Without limitation of any of the powers enumerated above, Lender
is hereby authorized to accept and to deposit all collections in any form,
relating to Receivables, received from or for the account of Account Debtors
(whether such collections are remitted directly to Lender by Account Debtors or
are forwarded to Lender by Borrower), including remittances which may reflect
deductions taken by Account Debtors, regardless of amount, the Loan Account of
Borrower to be credited only with amounts actually collected on Receivables in
accordance with Section 5.1. Borrower hereby releases (i) any bank, trust
company or other firm receiving or accepting such collections in any form, and
(ii) Lender and its officers, employees and designees, from any liability
arising from any act or acts hereunder or in furtherance hereof, whether of
omission or commission, and whether based upon any error of judgment or mistake
of law or fact.

 

8.     LENDER'S REMEDIES

 

Dataram Financing Agmt

11

 

 

8.1.      Borrower agrees that all of the loans and advances made by Lender
under the terms of this Agreement, together with all Obligations of Borrower as
defined herein (unless otherwise provided in any instrument evidencing the same
or agreement relating thereto), shall be payable by Borrower at Lender's demand
at the office of Lender in New York, New York. In addition, all Obligations
shall be, at Lender's option, due and payable without notice or demand upon
termination of this Agreement or upon the occurrence of any one or more of the
following events of default (“Default”): ( NumberDefault \s 11) if Borrower
shall fail to pay to Lender when due any amounts owing to Lender under any
Obligation, or if there shall occur a breach by Borrower or any Affiliate of
Borrower of any of the terms, covenants, conditions or provisions of this
Agreement or any other agreement between Borrower or any of its Affiliates and
Lender or any of its Affiliates or if Borrower shall fail to pay when due any
indebtedness for borrowed money; ( NumberDefault \l 12) if any validity
guarantor or any other guarantor, if any, endorser or other person liable on the
Obligations or who has pledged or granted collateral security for the
Obligations, shall die, terminate or attempt to terminate its guaranty or pledge
agreement, and a replacement satisfactory to leader is not provided within sixty
(60) days, or shall breach any of the terms, covenants, conditions or provisions
of any guarantee, endorsement or other agreement of such person with, or in
favor of, Lender or if a material portion of any tangible Collateral for the
Obligations is destroyed or lost or rendered valueless; ( NumberDefault \l 13)
if any representation, warranty, or statement of fact made to Lender or an
Affiliate of Lender at any time by or on behalf of Borrower or an Affiliate of
Borrower is or becomes false or misleading in any material respect; (
NumberDefault \l 14) if Borrower shall become insolvent, is generally unable to
pay its debts as they mature, files or has filed against it a petition in
bankruptcy, liquidation or reorganization, or if a judgment against Borrower
remains unpaid, unstayed or undismissed for a period of more than five (5) days,
or if Borrower discontinues doing business for any reason, or if a custodian,
receiver or trustee of any kind is appointed for it or any of its property; (
NumberDefault \l 15) if at any time. Lender shall, in its sole discretion,
reasonably exercised, consider the Obligations insecure or any part of the
Receivables unsafe, insecure or insufficient and Borrower shall not on demand
furnish other collateral or make payment on account, satisfactory to Lender; (
NumberDefault \l 16) if (x) Borrower shall default under or breach the terms of
any present or future lease (each a “Lease”) of any premises now or hereafter
leased by Borrower (“Leased Premises”) or (y) Lender shall receive notice from
any lessor of any Leased Premises that a default has occurred under any Lease
which shall continue unremedied for a period of ten (10) days, or that any Lease
has been terminated; ( NumberDefault \l 17) any employee benefit plan of
Borrower subject to ERISA is completely or partially terminated or the Pension
Benefit Guaranty Corporation commences proceedings for the purpose of effecting
any such termination or an event or circumstance occurs which could result in
any such termination; or ( NumberDefault \l 18) if a claim is made or
threatened, or a proceeding is commenced, by any governmental agency or
authority against Borrower or any Affiliate of Borrower under any environmental
protection laws. Upon the occurrence of any Default, (i) Borrower shall pay to
Lender, as liquidated damages and as part of the Obligations, in addition to
amounts payable under Section 9.1 hereof, a charge at the rate of two percent
per month upon the outstanding balance of the Obligations from the date of
Default until the date of full payment of the Obligations, which charge shall be
in lieu of compensation payable under Section 3.1 from such date; provided, that
in no event shall such rate exceed the Maximum Rate and (ii) In the event of a
Default, Lender shall have the right (in addition to any other rights Lender may
have under this Agreement or otherwise) without further notice to Borrower, to
enforce payment of any Receivables, to settle, compromise, or release in whole
or in part, any amounts owing on Receivables, to prosecute any action, suit or
proceeding with respect to Receivables, to extend the time of payment of any and
all Receivables, to make allowances and adjustments with respect thereto, to
issue credits in Lender's name or Borrower's, to sell, assign and deliver the
Receivables (or any part thereof) and any returned, reclaimed or repossessed
merchandise or other property held by Lender or by Borrower for Lender's
account, at public or private sale, at broker's board, for cash, upon credit or
otherwise, at Lender's sole option and discretion, and Lender may bid or become
purchaser at any such sale if public, free from any right of redemption which is
hereby expressly waived. Borrower agrees that the giving of ten (10) days'
notice by Lender, sent by ordinary mail, postage prepaid, to the mailing

Dataram Financing Agmt

12

 

address of Borrower set forth in this Agreement, designating the place and time
of any public sale or the time after which any private sale or other intended
disposition of the Receivables or any other security held by Lender is to be
made, shall be deemed to be reasonable notice thereof and Borrower waives any
other notice with respect thereto. The net cash proceeds resulting from the
exercise of any of the foregoing rights or remedies shall be applied by Lender
to the payment of the Obligations in such order as Lender may elect, and
Borrower shall remain liable to Lender for any deficiency. Notwithstanding
anything to the contrary contained in this section, (i) to the extent that an
event or occurrence described in this section consists of Borrower’s failure to
take, do or perform an act or action, then such failure shall not constitute a
Default if no other Default has occurred and if such act or action is taken,
done or performed by Borrower within five (5) Business Days after Borrower’s
receipt of written notice from Lender that the act or action is required to be
taken, done or performed by Borrower and has not been taken, done or performed;
and (ii) to the extent that an event or occurrence described in this section
consists of the commencement of a proceeding against Borrower under Federal or
state law or the appointment of a receiver or custodian under Federal or state
law, then the commencement of such proceeding or the appointment of such
receiver or custodian shall not constitute a Default if no other Default has
occurred and if such proceeding or appointment is contested by Borrower within
the time period and in the manner required by law and is dismissed, terminated
or vacated within sixty (60) days after such commencement or appointment.

 

8.2.     The enumeration of the foregoing rights and remedies is not intended to
be exhaustive, and such rights and remedies are in addition to and not by way of
limitation of any other rights or remedies Lender may have under the UCC or
other applicable law. Lender shall have the right, in its sole discretion, to
determine which rights and remedies, and in which order any of the same, are to
be exercised, and to determine which Receivables are to be proceeded against and
in which order, and the exercise of any right or remedy shall not preclude the
exercise of any others, all of which shall be cumulative. No act, failure or
delay by Lender shall constitute a waiver of any of its rights and remedies. No
single or partial waiver by Lender of any provision of this Agreement, or breach
or default thereunder, or of any right or remedy which Lender may have shall
operate as a waiver of any other provision, breach, default, right or remedy or
of the same provision, breach, default, right or remedy on a future occasion.
Borrower waives presentment, notice of dishonor, protest and notice of protest
of all instruments included in or evidencing any of the Obligations or the
Receivables and any and all notices or demands whatsoever (except as expressly
provided herein). Lender may, at all times, proceed directly against Borrower to
enforce payment of the Obligations and shall not be required to first enforce
its rights in the Receivables or any other security granted to it. Lender shall
not be required to take any action of any kind to preserve, collect or protect
its or Borrower's rights in the Receivables or any other security granted to it.

 

8.3.     BORROWER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN THE EVENT OF
ANY LITIGATION WITH RESPECT TO ANY MATTER CONNECTED WITH THIS AGREEMENT, THE
OBLIGATIONS, THE RECEIVABLES, OR ANY OTHER TRANSACTION BETWEEN THE PARTIES AND
BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN SUCH STATE IN
CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE OBLIGATIONS. IN ANY SUCH LITIGATION BORROWER WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO BORROWER AT ITS
PLACE OF BUSINESS SET FORTH ABOVE. WITHIN THIRTY (30) DAYS AFTER SUCH MAILING,
BORROWER SHALL APPEAR IN ANSWER TO SUCH SUMMONS, COMPLAINT OR OTHER PROCESS,
FAILING WHICH BORROWER SHALL BE DEEMED IN DEFAULT AND JUDGMENT MAY BE ENTERED BY
LENDER AGAINST BORROWER FOR THE AMOUNT OF THE CLAIM AND OTHER RELIEF REQUESTED
THEREIN.

Dataram Financing Agmt

13

 

8.4.     Borrower hereby agrees to indemnify Lender and hold Lender harmless
from and against any liability, loss, damage, suit or proceeding ever suffered
or incurred by Lender (including reasonable attorneys’ fee) as a result of
Borrower’s failure to observe, perform or discharge Borrower’s duties hereunder
or as a result of Borrower’s breach of any of the representations, warranties
and covenants of this Agreement. This indemnity shall survive termination of
this Agreement for any reason.

 

9.     EFFECTIVE DATE, CONTROLLING LAW AND TERMINATION

 

9.1.     This Agreement shall become effective upon acceptance by Lender at its
office in the State of New York, and shall continue in full force and effect
until August 31, 2016 (the “Renewal Date”) and from year to year thereafter,
unless sooner terminated as herein provided. Borrower may terminate this
Agreement on the Renewal Date or on the anniversary of the Renewal Date in any
year by giving Lender at least sixty (60) days' prior written notice by
registered or certified mail, return receipt requested, and in addition to its
other rights hereunder, Lender shall have the right to terminate this Agreement
at any time by giving Borrower thirty (30) days' prior written notice. Should a
Default occur hereunder, this Agreement will be terminable by Lender at any time
and Borrower shall, upon any such termination by Lender, or upon termination of
this Agreement effective prior to the end of its current term for any reason
other than termination by Lender in the absence of a Default, pay to Lender, as
liquidated damages and as part of the Obligations, in addition to amounts
payable under Section 8.1 hereof, an amount equal to (i) three percent (3%) of
the Maximum Credit Facility, if such termination occurs on or prior to the first
anniversary of the date of the Closing; (ii) two percent (2%) of the Maximum
Credit Facility, if such termination occurs after the first anniversary of the
Closing but on or prior to the second anniversary of the Closing; and (iii) one
percent (1%) of the Maximum Credit Facility, if such termination occurs after
the second anniversary date of the Closing. In the event that Lender shall
permit termination of this Agreement by Borrower other than as provided herein,
as a condition to such termination, Borrower shall pay to Lender such additional
liquidated damages in addition to performance of any other conditions to such
termination. No termination of this Agreement, however, shall relieve or
discharge Borrower of its duties, obligations and covenants hereunder until such
time as all Obligations have been paid in full, and the continuing security
interest in Receivables and other Collateral granted to Lender hereunder or
under any other agreement shall remain in effect until such Obligations have
been indefeasibly paid and performed in full and any provision hereof that by
its terms survives termination of this Agreement shall survive pursuant to such
terms. No provision hereof shall be modified or amended orally or by course of
conduct but only by a written instrument expressly referring hereto signed by
both parties. This Agreement embodies the entire agreement between Lender and
Borrower as to the subject matter hereof and supersedes all prior agreements
(whether oral or written) as to the subject matter hereof. This Agreement shall
be binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, administrators, successors and assigns, provided,
however, that Borrower may not assign this Agreement or its rights hereunder
without Lender’s prior written consent. Borrower consents to Lender’s sale of
participations in the loans made under this Agreement.

 

9.2.     ALL LOANS SHALL BE DISBURSED BY LENDER FROM ITS OFFICE IN THE STATE OF
NEW YORK, SHALL BE PAYABLE BY BORROWER AT SUCH OFFICE, AND THIS AGREEMENT AND
ALL TRANSACTIONS THEREUNDER SHALL BE DEEMED TO BE CONSUMMATED IN SUCH STATE AND
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THAT STATE.
If any part or provision of this Agreement is invalid or in contravention of the
applicable laws or regulations of any controlling jurisdiction, such part or
provision shall be severable without affecting the validity of any other part or
provision of this Agreement. Notwithstanding any provision herein or in any
related document, Lender shall never be entitled to receive, collect, or apply,
as interest on the Loan Account, any amount in excess of the maximum rate of
interest (“Maximum Rate”) permitted to be charged from time to time by
applicable law (if such law imposes any maximum rate), and in the event Lender
ever receives, collects, or applies as interest, any amount in excess of the
Maximum Rate, such amount shall be deemed and treated as a partial prepayment of
the principal of the Loan Account; and, if the principal of the Loan Account and
all other of Lender's charges other than interest are paid in full, any
remaining excess shall be paid to Borrower.

Dataram Financing Agmt

14

 

 

10.     Miscellaneous

     

10.1.     Unless otherwise specifically provided in this Agreement, any notices,
requests, demands or other communications permitted or required to be given
under this Agreement shall be in writing and shall be sent by facsimile, hand
delivery or by a nationally recognized overnight delivery service, to the
addresses and facsimile numbers of the parties set forth below (or to such other
address or facsimile number as a party may hereafter designate by a notice to
the other that complies with this section) and shall be deemed given (a) in the
case of a notice sent by facsimile, when received by the recipient if the
sending party receives a confirmation of delivery from its own facsimile
machine; and (b) in the case of a notice that is hand delivered or sent by such
overnight courier, when delivered (provided that the sending party retains a
confirmation of delivery). Any notice which, pursuant to the terms hereof must
be sent by Borrower by certified or registered mail shall be deemed given and
effective when received by Lender, or Borrower, as the case may be.



If to Lender If to Borrower

ROSENTHAL & ROSENTHAL, INC.

1370 Broadway

New York NY 10018

Attn: David Flaxman, Esq., with a copy to James Occhiogrosso

Facsimile: (212) 356-0989

 

Dataram Corporation

777 Alexander Road, Suite 100

Princeton, NJ 08540

Attn: Marc Palker, CFO

Facsimile:

 



10.2.     Nothing contained herein shall impose on Lender any liability for any
contracts, undertakings or other obligations of Borrower to others, including
obligations of Borrower to any Account Debtor for breach of the terms of any
contract of sale between Borrower and the Account Debtor.

10.3.     Wherever in this Agreement (i) the term “including” appears, such term
shall be deemed to mean “including without limitation”; (ii) the term
“satisfactory” or “acceptable” to Lender appears, such terms shall be deemed to
mean “acceptable” or “satisfactory” to Lender and its counsel in their sole and
absolute discretion; and (iii) the terms “in the opinion” or “in the judgment”
of Lender appear, such terms shall be deemed to mean “in the sole opinion” and
“in the sole judgment” of Lender and its counsel.

10.4.     Terms used in this Agreement that are not defined in this Agreement
but are defined in the UCC shall have the meanings given in the UCC.

 

[Signature page follows]

 

Dataram Financing Agmt

15

 

 

IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be
executed by their respective corporate officers thereto duly authorized as of
the day and year first above written.

 

 

DATARAM CORPORATION

 

 

By:_________________

John H. Freeman, CEO

 

Attest:

 

___________________

Secretary

 

 

 

Accepted:

 

ROSENTHAL & ROSENTHAL, INC.

 

 

By:____________________________

Robert Martucci, Senior Vice President

 

Dataram Financing Agmt

16

 

